DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1-25 are pending.
	Claims 1-25 have been amended. 

Response to Arguments
3.	Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive.
	Applicant argues: 
	By contrast, amended claim 1 recites that “An apparatus in a base station” that comprises a storage device and processor circuitry. The processor circuitry of the apparatus in the base station operates a performance enhancement proxy (PEP) to fetch a portion of downlink (DL) data intended for delivery to the UE from the content server; and store the portion of the DL data in the storage device in the base station before DL physical channel
resources are allocated to the UE for delivery of the DL data to the UE.
Since nothing in Kotecha discloses or suggests that the “buffer associated with network device 130" is stored in a storage device of the base station 120, Kotecha cannot, and does not, anticipate amended claim 1.

Examiner respectfully disagrees. Koteacha teaches various implementations for the disclosed network components and corresponding functions in paragraph [0027] “ ……in other implementations, network 100 may include fewer components, different components, differently arranged components, and/or additional components than those depicted in FIG. 1. Alternatively, or additionally, one or more components of network 100 may perform one or more other tasks described as being performed by one or more other components of network 100.” Furthermore,  Koteacha discloses that the network device can be implemented as base station to provide wireless access network to user device (Koteacha [0023]). In this, case the network device comprising TCP proxy and a buffer can be implemented as base station with additional component or differently arranged components to perform the disclosed functions. Therefore, various alternative implementations are possible to perform the disclosed function. Applicant relied upon Fig. 5 of Kotecha regarding the arrangements of the components. However, Fig. 5 is one example on interaction between components (Kotecha [0008]). 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 14,17-20  are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Kotecha et al. (US 2016/0381614 hereinafter referred to as Kotecha).


Regarding claim 14,
Kotecha teaches:
“An apparatus in a user equipment (UE) in a mobile communication network to communicate with a base station of the mobile communication network, comprising:” (Kotecha [0018] [0023] [0027], and Fig. 1, a user device and a base station in a network. The base station provides plurality of mobile communication networks including 4G network, Long Term Evolution (LTE) etc. As alternate implementation or arrangement, each of the network device, user device, base station, and server device can perform tasks performed by other components of the devices in Fig. 1. Therefore, the user device can be implemented with additional components to perform the disclosed functions). 
“a storage device; and processing circuitry, coupled with the storage device,” (Kotecha [0028] [0021], a memory and processor coupled for one or more of devices in the network. The user device receives content from a server. Inherently, the user device has a storage for the content).
“the processing circuitry to cause transmission to the base station, a request for content from a content server; establish a transport layer connection between the UE and the base station during, or after transmission of the request;”(Kotecha [0021] [0036] [0067][0023], the network device receiving a request from the user device for a content request from the server. The content retrieval from the server requires establishing a TCP connections between the user device and network device via base station,  and between the network device and the server based on the request. The processor performs the disclosed functions. The content retrieval processes comprising establishing TCP connection between the base station and the server via TCP proxy. The base station and/or the network device provide mobile wireless communication for the user device. In other words, then network device can be implemented as base station). 
“receive an assignment of a physical channel resources over which to receive the requested content; and”  (Kotecha [0062][0061], in response to the handover complete indication, transmitting to the user device, the downlink traffic buffered during the handover interruption. Performing handover interrupts communication channel between the user device and the base station. Therefore, the handover completion indicates that there is available channel between the base station and user device). 
“ receive, over the assigned physical channel resources, at least a portion of the content the from the content server via the base station wherein the portion of the content is  fetched from the content server and cached at the base station after the transmission of the request and before the assignment of the physical channel resources” Page 5U.S. App. No. 16/975,883 Attorney Docket No. 127075-256845 (AA6329-PCT-US)(Kotecha [0061][0062][0023], certain amount downlink traffic from the server was stored in the network device’s buffer during the handover interruption period, and resuming the downlink processes after completion. Therefore, there was a connection between the user device and content server prior to starting the handover. As discussed above, the connection was established based on request. The network device can be can be implemented as base station to provide wireless communication network to the UE).

Regarding claim 17, Kotecha teaches all the limitations of claim 14.
Kotecha teaches:
“wherein the transport layer connection between the UE and the base station is a transmission control protocol (TCP) connection established based on a handshake protocol” (Kotecha [0036] [0023], establishing a first TCP connection between the user device and the network device via the base station, and establishing a second TCP connection between the network device and the server. The base station and/or the network device provide mobile wireless communication for the user device. In other words, then network device can be implemented as base station). In order to establish a TCP connection, a handshake procedure is used as known in the art (see RFC 793)). 

Regarding claim 18, Kotecha teaches all the limitations of claim 17.
Kotecha teaches:
“wherein the portion of the content is included  in one or more TCP packets” (Kotecha [0054], the proxy receives the traffic or packet from the server via the TCP connection which is a protocol for packet exchange. As discussed in claim 1, the received traffic was buffered until the handover completed).

Regarding claim 19, Kotecha teaches all the limitations of claim 14.
Kotecha teaches:
“wherein the portion of the content is received based on a data transport control algorithm associated with a sliding window” (Kotecha [0037], changeable window sizes for  the TCP connections including the connection between the user device and the base station in order to control the data traffic flow toward the user device).

Regarding claim 20, Kotecha teaches all the limitations of claim 19.
Kotecha teaches:
“wherein a size of the sliding window is based on channel condition of the physical channel between the base station and the UE.” (Kotecha [0057] [0054] and Fig. 4, adjusting the TCP traffic on the TCP connections based on the radio conditions and/or the throughput to prevent packet loss. Changing the TCP window sizes to control the flow of traffic on the TCP to prevent congestion and packet loss. Therefore, the radio condition and/or the throughput are a factor to change the window size). 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1,2,4-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha et al. (US 2016/0381614 hereinafter referred to as Kotecha), in view of  Mihaly  et al. (WO 2017/207026 hereinafter referred to as Mihaly). 

Regarding claim 1,
Kotecha teaches:
“ An apparatus in a base station in a mobile communication network to communicate with a user equipment (UE) of the mobile communication network,” (Kotecha [0018] [0023][0027], and Fig. 1, a network device with TCP proxy, a user device and a base station in a network. The base station and/or network device  provides a wireless network comprising plurality of mobile communication networks including 4G network, Long Term Evolution (LTE) etc. As alternate implementation or arrangement, each of the network device, user device, base station, and server device can perform tasks performed by other components of the devices in Fig. 1. Therefore, the base station can be implemented with additional components to perform the network device’s task and vice versa).
“the apparatus comprising:  a storage device to store data received from a content server; and” (Kotecha [0061] [0043] and Fig. 2, the network device comprising a buffer for storing traffic received from a server. The traffic is coming from the server. A computer device with a memory corresponds to one of the computing devices in the network).
“ processing circuitry, coupled with the storage device, the processing circuitry to operate a performance enhancement proxy (PEP) to:” (Kotecha Fig. 2, and [0067], a processor for the network device. The processor perform the disclosed one or more functions). 
“receive, from the UE, a request for a transport layer connection between the UE and the content server” (Kotecha [0021] [0036], the network device receiving a request from the user device for retrieving a content from the server. The content retrieval from the server requires establishing a TCP connection between the user device the server).
“ establish a first transport layer connection between the base station and the UE before or after receipt of the request;” (Kotecha [0036] and Fig. 3, establishing first TCP connection  between the user device and the network device via the base station in order to establish  a connection  with  the server device for content retrieval. Furthermore, the network device can be implemented as base station as disclosed in paragraph [0027]).
“ establish a second transport layer connection between the base station and the content server based on the request; (Kotecha [0036] [0023], the content retrieval processes comprising establishing TCP connection between the base station and the server via TCP proxy. The base station and/or the network device provide mobile wireless communication for the user device. In other words, then network device can be implemented as base station).
“fetch, from the content server via the established second transport layer connection, at least a portion of downlink (DL) data intended for delivery to the UE:  store the portion of the DL data in the storage device before a-DL physical channel resources are allocated to the UE for delivery of the DL data to UE; and ” (Kotecha [0061][0046][0062], storing in the buffer certain amount of  downlink traffic received from the server during handover interruption time. The handover represent transferring the communication between the base station and the user device from one channel to another channel, and the handover interrupts the communication. The downlink traffic will be buffered until the handover is completed).
“ cause transmission of the portion of the DL data from the storage device to the UE when the physical channel resources are allocated to the UEs.” (Kotecha [0062], in response to the handover complete indication, providing to the user device the downlink traffic buffered during the handover interruption). 
Kotecha teaches a processor and TCP proxy to perform the disclosed one or more functions. However, Kotecha is silent about the processer to operate  “a performance enhancement proxy (PEP).”
Mihaly teaches a processor unit of  performance enhancement proxy (PEP) acts as intermediary in client-server connection (Mihaly page 4 lines 1-9, and Fig. 1A). 
Both Kotecha and Mihaly  teach establishing a connection between endpoints such as client-server connection.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kotecha to  include a performance enhancement proxy (PEP) to establish a connection as disclosed by Mihaly , such inclusion improves performance of a connection between two endpoints because the  PEP is useful when native performance suffers in wireless environment or communication between satellite and ground base station (Mihaly  “Background” section lines 25-32). 

Regarding claim 2, the combination of Kotecha and Mihaly  teaches all the limitations of claim 1.
Kotecha teaches:
“wherein the processing circuitry is to operate the PEP to: establish the first transport layer connection between the UE and the base station before the transmission of the UE data stored in the storage device” (Kotecha [0036] [0023], in order to provide a content to the user device, the system establishes a first TCP connection between the user device and the network device via the base station, and establishing a second TCP connection between the network device and the server. Thus, establishing the TCP connection is a prior step from providing the content to the user device. The base station and/or the network device provide mobile wireless communication for the user device. In other words, then network device can be implemented as base station). 
“wherein the first transport layer connection and the second transport layer connection constitute  the transport layer connection between the UE and the content server” (Kotecha [0036][0040], both connections represent the connection between the user device and the server. The multiple TCP connections represent a connection between the user device and the server). 
As explained above with respect to claim 1, Mihaly teaches the “PEP”. Therefore, the combination and motivation provided for claim 1 is applicable. 

Regarding claim 4, the combination of Kotecha and Mihaly  teaches all the limitations of claim 2 
Kotecha teaches:
“wherein the first transport layer connection  is a first  transmission control protocol (TCP) connection established based on a first handshake protocol, and the transport layer connection  is a second TCP connection established based on a second handshake protocol” (Kotecha [0036], teaches establishing two individual TCP connections as discussed above in claim 2. In order to establish a TCP connection, a handshake procedure is used as known in the art (see RFC 793)). 

Regarding claim 5, the combination of Kotecha and Mihaly  teach all the limitations of claim 4. 
Kotecha teaches:
“wherein the portion of the DL data is received in one or more TCP packets” (Kotecha [0054], the proxy receives the traffic or packet from the server via TCP connection which is a protocol for packet exchange. As discussed in claim 1, the received traffic buffered until the handover completed).

Regarding 6, the combination of Kotecha and Mihaly  teach  all the limitations of claim 4.
Kotecha teaches:
“wherein the processing circuitry is operate the PEP to cause transmission of the portion of the DL data stored in the storage device to the UE without TCP traffic control” (Kotecha [0062] [0054], in response to the handover complete indication, providing to the user device the downlink traffic buffered during the handover interruption. The user device receive the traffic form the proxy via its TCP connection window, and the user device receive the without congestion or packet loss). The “TCP traffic control” interpreted as guarantee for receiving the packet by the UE as disclosed in paragraph [0049]). 

As explained above with respect to claim 1, Mihaly  teaches the “PEP”. Therefore, the combination and motivation provided for claim 1 is applicable. 

Regarding claim 7, the combination of Kotecha and Mihaly  teaches all the limitations of claim 1.
Kotecha teaches:
“wherein the processing circuitry is operate the PEP to cause the portion of the DL data stored in the storage device to be scheduled for transmission to the UE based on a size of the portion of the data stored in the storage device, and channel conditions of  physical cannel between the base station and the UE or both the size and the channel conditions ” ([0041] [0061], transmitting traffic to the user device based radio conditions between the user device and the base station. Such conditions include bandwidth available, throughput (i.e., data seize per second. The downlink traffic stored in the butter to be transmitted to the user device when the handover is completed). 
As explained above with respect to claim 1, Mihaly  teaches the “PEP”. Therefore, the combination and motivation provided for claim 1 is applicable. 

Regarding claim 8, the combination of  Kotecha and Mihaly  teach all the limitations of claim 7.
Kotecha teaches:
“wherein the processing circuitry is to operate the PEP to control transfer  the DL data stored in the storage device to the UE using  a sliding window algorithm such that only portion of the DL data with an index in a sliding window of the sliding window algorithm are sent to the UE ” (Kotecha [0037], changeable window sizes for the TCP connections including the connection between the user device and the base station in order to control the data traffic flow toward the user device. Particular TCP window value assigned to bu used by the TCP. Since the downlink traffic is transmitted to the user device over the TCP, the amount of data to be transferred is based on the assigned TCP window size).
As explained above with respect to claim 1, Mihaly  teaches the “PEP”. Therefore, the combination and motivation provided for claim 1 is applicable. 

Regarding claim 9, the combination of  Kotecha and Mihaly  teach all the limitations of claim 8. 
Kotecha teaches:
“wherein the processing circuitry is to operate the PEP determine a size of the sliding window based on channel conditions” (Kotecha [0057] [0054] and Fig. 4, adjusting TCP traffic on TCP connections based on the radio conditions and/or the throughput to prevent packet loss. Changing the TCP window sizes to control the flow of traffic on TCP to prevent congestion and packet loss. Therefore, the radio condition and/or the throughput are a factor to change the window size). 

Regarding claim 13, the combination of Kotecha and Mihaly  teach all the limitations of claim 8.
Kotecha teaches:
“wherein the content server is distributed across multiple devices communicatively coupled together, wherein the multiple devices of the content server include one or more storage devices, one or more computing devices, or one or more network devices; and the storage device is distributed across multiple devices communicatively coupled together, wherein the multiple devices of storage devices include one or more storage devices, one or more processors, or one or more network devices” (Kotecha [0025], Fig 2 and  [0018],  the server may include one or more devices  and computer system for providing the disclosed services for providing video content, TV program, on-demand services etc. Thus, they are service provider’s servers. As known in the industry, service provider servers can be implemented in a content delivery network  (CDN) in which multiple connected servers available to store contents for the end user. Plurality of Computer components coupled together for each of computing devices disclosed, such components include memory, processor input device, output device etc. The network system in Fig. 1 can be implemented using plurality of user devices, base stations and server devices).

8.	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha et al. (US 2016/0381614 hereinafter referred to as Kotecha), in view of  Mihaly  et al. (WO 2017/207026 hereinafter referred to as Mihaly ), and further in view of Abedini et al. (US 2018/0115990 hereinafter referred to as Abedini). 

Regarding claim 21,
Kotecha teaches:
“ A millimeter-wave (mmWave) base station in a mmWave cellular networkPage 6U.S. App. No. 16/975,883 
Attorney Docket No. 127075-256845 (AA6329-PCT-US)the mmWave base station  comprising: mmWave radio frequency (RF) circuitry to communicate with a user equipment (UE) ” (Kotecha [0018] [0023] Fig. 1, Fig. 2, [0027] a network device, a user device and a base station in network. The base station provides a wireless network comprising plurality of mobile communication networks including 4G network, Long Term Evolution (LTE) etc. A processor to perform the disclosed one or more functions). As alternate implementation or arrangement, each of the network device, user device, base station, and server device can perform tasks performed by other components of the devices in Fig. 1. Therefore, the base station can be implemented with additional components to perform the network device’s task and vice versa).
As known in the art, the base station comprising one or more radio frequency (RF) antennas to transmit and receive RF signals  [see https://www.techtarget.com/whatis/definition/base-station]
“a storage device to cache data received from a content server; and” (Kotecha [0061] [0043][0023] and [0027], the network device comprising a buffer for storing traffic received from a server. The traffic is coming from the server. In addition, the base station and/or the network device provide mobile wireless communication for the user device. In other words, then network device can be implemented as base station). 
“processing circuitry, connected with the storage device and the mmWave RF circuitry. the processing circuitry to operate a performance enhancement proxy (PEP) to: (Kotecha Fig. 2, and [0067], a processor for the network device. The processor performs the disclosed one or more functions). 
“ receive, from the UE, a request for a network connection with the content server; establish a first transmission control protocol (TCP) connection between the UE and the mmWave base station based on the request” (Kotecha [0021] [0036], the network device receiving a request from the user device for a content from the server. The content retrieval from the server requires establishing a TCP connection between the user device the server via the base station and/ the network device).
“ establish a second TCP connection between the mmWave base station and the content server based on the request, wherein the network connection between the UE and the content server includes the first TCP connection and the second TCP connection” (Kotecha [0036][0023],  content requesting by the user device from the server requires establishing TCP connection between the user device and the server, wherein the TCP connection comprising first TCP connection between the user device and network device via the base station, and a second TCP connection between the network device and the server. The base station and/or the network device provide mobile wireless communication for the user device. In other words, the network device can be implemented as base station).
“ fetch  downlink (DL) data intended for consumption by the UE from the content server over the second TCP connection:” (Kotecha [0061] [0046][0062][0036], storing in the buffer, certain amount of downlink traffic, and throttle traffic coming from the server during handover interaction. The handover represent a channel between the user device and the base station. The downlink traffic will be buffered until the handover is completed. The TCP connection was established with the server in order tor receive the content from the server). 
“store the DL data in the storage device before a physical channel resources are allocated to the UE is for delivery of the DL data to the UE; and” (Kotecha [0061], storing the downlink traffic during the handover interruption). 
“cause transmission, to the UE over the first TCP connection, of the DL data from the storage device when the physical channel resources have been allocated to the UE.” (Kotecha [0062][0048] and Fig. 5, in response to the handover complete indication, providing to the user device the downlink traffic buffered during the handover interruption. There was established TCP connection for transmitting the downlink traffic to the user device). 
Kotecha teaches the base station. However, Kotecha is silent about “mmWave” type base station.
Abedini paragraph [0034], a base station operating in millimeter-wave (mmWave) frequency spectrum. 
Both Kotecha and Abedini teach data transmission to a user equipment (UE) in a mobile communication network. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kotecha to include mmWave base station as disclosed by Abedini, such base station is operating in higher frequencies that provides large bandwidths for delivering multi-Gbps data rates as well as the opportunity for extremely dense spatial reuse to increase capacity (Abedini [0091]). 
Kotecha teaches a processor and TCP proxy  to perform the disclosed one or more functions. However, Kotecha  and Abedini do not teach the processer to operate  “a performance enhancement proxy (PEP).”
Kotecha and Mihaly  teach  a processor unit off performance enhancement proxy (PEP) acts as intermediary in client-server connection (Mihaly page 4 lines 1-9, and Fig. 1A). 
 Kotecha, Abedini and Mihaly  teach establishing a connection using base station for user device. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kotecha and Abedini to include a performance enhancement proxy (PEP) to establish a connection as disclosed by Mihaly , such inclusion improves performance of a connection between two endpoints because PEP is useful when native performance suffers in wireless environment or communication between satellite and ground base station (Mihaly  “Background” section lines 25-32). 

Regarding claim 22, the combination of Kotecha, Mihaly  and Abedini teaches all the limitations of claim 21.
Kotecha teaches:
“wherein  the DL data is  transmitted to the UE without TCP traffic control” (Kotecha [0062] [0054], in response to the handover complete indication, providing to the user device the downlink traffic buffered during the handover interruption. The user device receive the traffic form the proxy via its TCP connection window, and the user device receive the without congestion or packet loss). The “TCP traffic control” interpreted as grantee for receiving the packet by the UE as disclosed in paragraph [0049]).

9.	Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha et al. (US 2016/0381614 hereinafter referred to as Kotecha), in view of  Mihaly  et al. (WO 2017/207026 hereinafter referred to as Mihaly ),  in view of Abedini et al. (US 2018/0115990 hereinafter referred to as Abedini), and  further in view of  Islam et al. (US 2018,0070341 hereinafter referred to as Islam). 

Regarding claim 23, the combination of Kotecha, Mihaly  and Abedini teaches all the limitations of claim 21.
Kotecha does not teaches:
“the processing circuitry to operate a medium-access control (MAC) scheduler to schedule a transmission time interval (TTI) during which to transmit the DL data stored in the storage device to the UE wherein the TTI is part of the physical channel resource s assigned to the UE”
Islam teaches: 
“the processing circuitry to operate a medium-access control (MAC) scheduler to schedule a transmission time interval (TTI) during which to transmit the DL data stored in the storage device to the UE wherein the TTI is part of the physical channel resource s assigned to the UE” (Islam [0048] [0043] [0045] [0047] [0065], discloses a latency tolerance slot which is a transition time unit (TTU). Islam further discloses low latency interval for data transmission to the UE. Therefore, Islam discloses transmission time interval for downlink traffic. The TTU referred as transmission time interval (TTI). The latency intervals allocated or scheduled for data transmission to the UE. A base station comprising a resource allocator for scheduling downlink traffic with respect to low latency traffic and latency tolerance traffic. In addition, see Paragraph [0301] for scheduling transmission interval). 
Kotecha, Mihaly , Abedini and Islam teach data transmission to a user equipment (UE) in mobile communication network. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kotecha, Mihaly  and Abedini to include  transmission intervals allocating based latency condition as discussed by Islam, such inclusion improves resource utilization in wireless communication (Islam [0004]-[006]). 

Regarding claim 24, the combination of Kotecha, Mihaly , Abedini and Islam teaches all the limitations of claim 23.
Islam teaches:
“wherein the processing circuitry to operate the PEP to : instruct the MAC scheduler  to schedule the TTI when a size the DL data stored in the storage device is larger than a size of data stored in the -7-Application No. TBDAttorney Docket No. 127075-256845 (AA6329-PCT-US)storage device to be transmitted to another UE” ( Islam [00158]-[0159] [0036] [0092], transmitting URLLC traffic if large eMBB traffic scheduled.  The URLLC traffic referred to low latency traffic and associated with particular type of URE and the eMBB traffic referred to latency tolerance traffic and associated with particular type UE. As discussed above with respect to claim 10, Islam teaches scheduling time intervals for both low latency traffic and latency tolerance traffic).
Kotecha, Abedini, Mihaly , and Islam teach data transmission to a user equipment (UE) in a mobile communication network. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kotecha and Abedini to transmit low latency URLLC traffic over eMBB traffic as disclosed by Islam, such feature is useful to use resources freed from latency tolerant traffic for sending low latency data (Islam [0066]). 
As explained above with respect to claim 1, Mihaly  teaches the “PEP”. Therefore, the combination and motivation provided for claim 21 is applicable. 

Regarding claim 25, the combination of Kotecha, Mihaly , Abedini and Islam teaches all the limitations of claim 23.
Islam teaches:
 “wherein the TTI includes a first group of resource blocks for downlink transmission to the UE, a second group of resource blocks for uplink transmission from the UE, and a guard interval to separate the first group of resource blocks and the second group of resource blocks” (Islam [0059] [0062], a guard period for separating downlink segment from uplink segment in a TDD frame structure comprising group of sub-frames). 
 Kotecha, Abedini, Mihaly , and Islam teach data transmission to a user equipment (UE) in a mobile communication network. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kotecha and Abedini to include guard period in TDD frame structure between downlink segment and uplink segment as disclosed by Islam. In TDD system, guard period is needed in to accommodate downlink (DL)-to-uplink (UL) transition to avoid collisions due to propagation delay (see IEEE publication Title “On the Guard Period Design in 5G TDD Wide Area”).

10.	Claims 10-12  are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha et al. (US 2016/0381614 hereinafter referred to as Kotecha),  in view of  Mihaly  et al. (WO 2017/207026 hereinafter referred to as Mihaly ), and further  in view of  Islam et al. (US 2018,0070341 hereinafter referred to as Islam). 

Regarding claim 10, the combination of Kotecha and Mihaly  teaches all the limitations of claim 1.
Kotecha and Mihaly  do not teach:
“wherein the processing circuitry is to operate  a medium-access control (MAC) scheduler coupled to schedule a transmission time interval (TTI) to transmit the portion of the DL data stored in the storage device to the UE” 
Islam teaches:
 “wherein the processing circuitry is to operate  a medium-access control (MAC) scheduler coupled to schedule a transmission time interval (TTI) to transmit the portion of the DL data stored in the storage device to the UE” (Islam [0048] [0043] [0045] [0047] [0065], discloses a latency tolerance slot which is a transition time unit (TTU). Islam further discloses low latency interval for data transmission to the UE. Therefore, Islam discloses transmission time interval for downlink traffic. The TTU also referred to as transmission time interval (TTI). The latency intervals allocated or scheduled for data transmission to the UE. A base station comprising a resource allocator for scheduling downlink traffic with respect to low latency traffic and latency tolerance traffic. In addition, see Paragraph [0301] for scheduling transmission interval). 
Kotecha, Mihaly  and Islam teach data transmission to a user equipment (UE) in mobile communication network. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kotecha and Mihaly  to include transmission intervals allocating based latency condition as discussed by Islam, such inclusion improves resource utilization in wireless communication (Islam [0004]-[006]). 

Regarding claim 11, the combination of Kotecha, Mihaly  and Islam teaches all the limitations of claim 10.
Islam teaches:
“wherein the MAC scheduler is to schedule the TTI for transmission of  the portion of the DL data stored in the storage device when a size of the portion of the DL data is larger than a size of data stored in the storage device to be transmitted to another UE” (Islam [00158]-[0159] [0036] [0092], transmitting URLLC traffic if large eMBB traffic scheduled.  The URLLC traffic referred to low latency traffic and associated with particular type of URE and the eMBB traffic referred to latency tolerance traffic and associated with particular type UE. As discussed above with respect to claim 10, Islam teaches scheduling time intervals for both low latency traffic and latency tolerance traffic).
 Kotecha, Mihaly  and Islam teach data transmission to a user equipment (UE) in a mobile communication network. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kotecha and Mihaly  to transmit low latency URLLC traffic over eMBB traffic as disclosed by Islam, such feature is useful to use resources freed from latency tolerant traffic for sending low latency data (Islam [0066]). 

Regarding claim 12, the combination of Kotecha, Mihaly  and Islam teaches all the limitations of claim 10.
Islam teaches:
“wherein the TTI includes a first group of resource blocks for downlink transmission to the UE, a second group of resource blocks for uplink transmission from the UE, and a guard interval to separate the first group of resource blocks and the second group of resource blocks” (Islam [0059] [0062], a guard period for separating downlink segment from uplink segment in a TDD frame structure comprising group of sub-frames). 
Both Kotecha and Islam teach data transmission to a user equipment (UE) in a mobile communication network. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kotecha to include guard period in TDD frame structure between downlink segment and uplink segment as disclosed by Islam. In TDD system, guard period is needed in to accommodate downlink (DL)-to-uplink (UL) transition to avoid collisions due to propagation delay (see IEEE publication Title “On the Guard Period Design in 5G TDD Wide Area”).

11.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kotecha et al. (US 2016/0381614 hereinafter referred to as Kotecha),  in view of  Islam et al. (US 2018,0070341 hereinafter referred to as Islam). 

Regarding claim 16, Kotecha teaches all the limitations of claim 14.
Kotecha does not teach:
“wherein the assignment of the physical channel resources includes a transmission time interval (TTI), and the TTI includes a first group of resource blocks for downlink transmission to the UE, a second group of resource blocks for uplink transmission from the UE, and a guard interval to separate the first group of resource blocks and the second group of resource blocks.”
Islam teaches 
“wherein the assignment of the physical channel resources includes a transmission time interval (TTI), and the TTI includes a first group of resource blocks for downlink transmission to the UE, a second group of resource blocks for uplink transmission from the UE, and a guard interval to separate the first group of resource blocks and the second group of resource blocks.” (Islam [0048] [0045] [0059] [0062], discloses a latency tolerance slot which is a transition time unit (TTU). The TTU referred as transmission time interval (TTI).  A guard period for separating a downlink segment from uplink segment in a TDD frame structures that comprising group of sub-frames). 
Both Kotecha and Islam teach data transmission to a user equipment (UE) in a mobile communication network. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kotecha to include guard period in TDD frame structure between downlink segment and uplink segment as disclosed by Islam. In TDD system, guard period is needed in to accommodate downlink (DL)-to-uplink (UL) transition to avoid collisions due to propagation delay (see IEEE publication Title “On the Guard Period Design in 5G TDD Wide Area”).

11.	Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over Kotecha et al. (US 2016/0381614 hereinafter referred to as Kotecha), in view of  Mihaly  et al. (WO 2017/207026 hereinafter referred to as Mihaly ), further in view of Harrison et al. (US 2013/0290465 hereafter referred to as Harrison).

Regarding claim 3, the combination of Kotecha and Mihaly  teaches all the limitations of claim 2.
Kotecha and Mihaly do not teach:
“wherein the processing circuitry is to operate the PEP  to: terminate the second the transport layer connection when the DL data-3-Application No. TBD Attorney Docket No. 127075-256845 (AA6329-PCT-US) has been completely transmitted to the base station.”
Harrison teaches:
“wherein the processing circuitry is to operate the PEP  to: terminate the second the transport layer connection when the DL data-3-Application No. TBD Attorney Docket No. 127075-256845 (AA6329-PCT-US) has been completely transmitted to the base station.” (Harrison [0037] [0033][0028] and Fig. 1, terminating TCP connection between a proxy located in access network and origin server when the cached requested video content is provided to the client. The video content cached in cache database of the proxy in response to a request from the client. The access network located between the client device and origin server and it is configured to provide radio access network which includes base stations. Thus, the TCP connection discussed above represents TCP connection between base station and origin server).
Kotecha, Mihaly  and Harrison teach data transmission to a user equipment (UE) in a mobile communication network. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kotecha and Mihaly  to include a feature for terminating TCP connection after content is transmitted and served to the client device as disclosed by Harrison, such inclusion helps to preserve connection resources (Harrison [0037]).

12.	Claim 15 is  rejected under 35 U.S.C. 103 as being unpatentable over Kotecha et al. (US 2016/0381614 hereinafter referred to as Kotecha), in view of Harrison et al. (US 2013/0290465 hereafter referred to as Harrison).

Regarding claim 15, Kotecha teaches all the limitations of claim 14
Kotecha does not teach:
“wherein the processing circuitry to terminate the transport layer connection between the UE and the base station  when the content has been completely transmitted to the UE”
Harrison suggests:
“wherein the processing circuitry to terminate the transport layer connection between the UE and the base station  when the content has been completely transmitted to the UE”
(Harrison [0037] [0033] [0028] [0055], and Fig. 1, terminating TCP connection between proxy located in access network and origin server when the cached requested video content is serve to the client. The video content cached in cache database of the proxy in response to a request from the client. The access network located between the client device and origin server and it is configured to provide radio access network which includes base stations. A TCP connection between the client device and the proxy. Therefore, Harrison’s terminating TCP connection after the video content is served suggests to terminate the TCP between the client and the proxy to preserve resources).
Both Kotecha and Harrison teach data transmission to a user equipment (UE) in a mobile communication network. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kotecha to include a feature for terminating TCP connection after content is transmitted and served to the client device as disclosed by Harrison, such inclusion helps to preserve connection resources (Harrison [0037]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.M/Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456